DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted October 18, 2019 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 8, line 19 recites “a base or ‘lower cover’, of the nacelle” and the comma (,) after “cover” should be deleted to be grammatically correct.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 10-12, 14, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, line 2 recites “the panel” which lacks proper antecedent basis. Claim 5 depends from claim 2 which introduces “a roof panel.” Claim 5 should recite “the roof panel” to properly refer to the feature of claim 2.
	Claims 6-8 also recite “the panel” and are rejected for the same reason; and should be amended similarly to overcome the rejections.
	Claim 10, line2 recites “the functional panel” which lacks proper antecedent basis. Claim 10 depends from claim 1, however neither claim 1 nor claim 10 introduces “a functional panel.” 
	Claims 11 and 12 depend from claim 10 and contain its limitations and therefore are rejected for the same reason.
	Claim 11 also refers to “the functional panel” and therefore is rejected for the same reason. Correcting claim 10 to introduce “a functional panel” would overcome the rejections of claims 10 and 11. 
	Claim 14, line 3 recites “the panel between the interior and the exterior of the nacelle” and all of “the panel,” “the interior,” and “the exterior” lack proper antecedent basis. 
	Claim 17 lacks a clear transitional phrase, which makes the distinction between the preamble and body of the claim unclear. This makes the scope of the claim unclear 
	The examiner recommends amending claim 17 to include a transitional phrase, such as “comprising,” “consisting of,” or “consisting essentially of” (see MPEP §2111.03 for further clarification). 
	Claims 18-24 depend from claim 17 and contain its limitations and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 and 24, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106194609 to Ge (a machine translation provided by the applicant in the IDS filed 10/18/2019 will be referred to herein).
In Reference to Claim 17#
Ge teaches:
	A panel (base 10) of a wind turbine nacelle cover, wherein the panel is configured to define at least a part of a fluid tank (10) of a fluid system (cooling system, see page 1, lines 24-25) (see page 2, lines 16-17, 38 through page 3, line 3 and Figure 1).
In Reference to Claim 18#
Ge teaches:
	The panel of claim 17, wherein the panel is generally planar in form and defines at least a base of the fluid tank. Figure 1 shows the panel is generally flat (extending from left to right), and the water tank 11 is formed in the panel 10, thus the panel 10 forms the bottom (base) of the fluid tank. 
In Reference to Claim 19#
Ge teaches:
	The panel of claim 18, wherein the panel defines side walls of the fluid tank. The fluid tank 11 is formed in the panel 10, which includes the curved side walls 12 (see Figure 1). 
In Reference to Claim 20#
Ge teaches:
	The panel of claim 17, wherein the panel and the fluid tank form a unitary whole (see Figure 1).
In Reference to Claim 24#
Ge teaches:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 13, 14, and 16, as far as claim 14 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106194609 to Ge (a machine translation provided by the applicant in the IDS filed 10/18/2019 will be referred to herein) in view of US 8,585,358 to Matsuo.
In Reference to Claim 1
Ge teaches:
	A wind turbine nacelle (see page 1, lines 21-22) comprising a fluid system (cooling system, see page 1, lines 24-25), wherein the nacelle includes a nacelle cover comprising a base (10), wherein the fluid system includes a fluid tank (11) that is integrated into the nacelle cover (see page 2, lines 16-17, 38 through page 3, line 3 and Figure 1). 
Ge fails to teach:
	The wind turbine nacelle comprises a plurality of power generating components, the nacelle comprises a roof and side walls, thereby defining an interior space of the nacelle. 
	While Ge states the apparatus is a nacelle for a wind turbine, the full structure of the wind turbine and the nacelle is not shown or described. 
Matsuo teaches:
	A wind turbine (1) comprising a nacelle (3), a plurality of power generating components (generator, see column 1, lines 29-32), wherein the nacelle comprises a roof (upper surface of nacelle 3, see Figure 6) and side walls (lateral, front, and back walls of nacelle 3), thereby defining an interior space (region where power generating components are stored) of the nacelle (see column 1, lines 43-56 and Figure 6). 

In Reference to Claim 3#
Ge as modified by Matsuo teaches:
	The wind turbine nacelle of claim 1, wherein the nacelle cover includes a side wall panel (12 of Ge) into which the fluid tank is integrated. The fluid tank (11 of Ge) is formed in the panel (10 of Ge), which includes the curved side walls (12 of Ge) (see Figure 1 of Ge). 
In Reference to Claim 4#
Ge as modified by Matsuo teaches:
	The wind turbine nacelle of claim 1, wherein the nacelle cover includes a base panel (10) into which the fluid tank is integrated (see Figure 1 of Ge).
In Reference to Claim 13#
Ge as modified by Matsuo teaches:
	The wind turbine nacelle of claim 1, comprising the fluid tank. 
Matsuo further teaches the fluid tank (11 of Matsuo) is filled with oil used to lubricate and cool the gearbox, and the fluid tank includes a fluid pump (12 of Matsuo) (see column 6, lines 34-48 and Figure 1 of Matsuo). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the wind turbine nacelle of 
In Reference to Claim 14#
Ge as modified by Matsuo teaches:
	The wind turbine nacelle of claim 1, wherein the fluid tank includes one or more apertures (openings for pipes 20 of Ge) to allow pipe work (20 of Ge) to pass through a panel (base panel 10 of Ge) between an interior (region above the panel in Figure 1 of Ge) and an exterior (region below the panel in Figure 1 of Ge) of the nacelle.
In Reference to Claim 16#
Ge as modified by Matsuo teaches:
	The wind turbine nacelle of claim 1, wherein the fluid system is a cooling system, and wherein the fluid tank is a coolant tank for housing cooling fluid (see page 2, line 38 through page 3, line 3 of Ge).

Claims 2, and 5-7, as far as claims 5-7 are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106194609 to Ge as modified by US 8,585,358 to Matsuo as applied to claim 1 above, and further in view of DE 10 2008 027 365 to Wernicke et al (a machine translation provided by the applicant in the IDS filed 10/18/2019 will be referred to herein).
In Reference to Claim 2
Ge as modified by Matsuo teaches:

Ge as modified by Matsuo fails to teach:
	The nacelle cover includes a roof panel and the fluid tank is integrated into the roof panel.
Wernicke teaches:
	A wind turbine nacelle (2) comprising a nacelle cover with a roof panel (top of nacelle 2) and a fluid tank (10) which is integrated into the roof panel (see paragraphs 16 and 40 and Figure 3). While Figure 3 shows the fluid tank near the bottom of the nacelle, paragraph 16 states the fluid tank (container) can be arranged below the reference surface, which can be the roof (see paragraph 16, lines 1-2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine nacelle of Ge as modified by Matsuo by re-locating the fluid tank to the roof panel as taught by Wernicke as both references are directed to fluid systems within wind turbines, and which would yield predictable results. In this case, the predictable result would be a fluid tank integrated into the roof panel and capable of exchanging heat with the air outside of the roof of the nacelle.
In Reference to Claim #5
Ge as modified by Matsuo and Wernicke teaches:
	The wind turbine nacelle of claim 2, wherein the roof panel defines at least part of the fluid tank. The fluid tank is integrated into the panel.
In Reference to Claim #6

	The wind turbine nacelle of claim 5, wherein the roof panel defines a base of the fluid tank. The fluid tank is integrated into the roof panel, and thus the roof panel forms the bottom (base) of the fluid tank.
In Reference to Claim #7
Ge as modified by Matsuo and Wernicke teaches:
	The wind turbine nacelle of claim 6, wherein the roof panel also defines side walls of the fluid tank. The fluid tank is integrated into the roof panel, and thus the roof panel defines the side walls (12 of Ge) of the fluid tank.

Claim 8, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106194609 to Ge as modified by US 8,585,358 to Matsuo and DE 10 2008 027 365 to Wernicke as applied to claim 5 above, and further in view of case law.
In Reference to Claim 8
Ge as modified by Matsuo and Wernicke teaches:
	The wind turbine nacelle of claim 5, wherein the roof panel defines a base of the fluid tank and wherein side wall components extend from the base. The fluid tank of Ge is integrated into the roof panel, including the side walls (12 of Ge).
Ge as modified by Matsuo and Wernicke fails to teach:
	The side wall components are separate.
The Court has held that if there is any desirable reason for making two components separable, then it would be obvious to separate them for that reason (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), see MPEP §2144.04 V C. Making Separable for further clarification).
In In re Dulberg, the applicant claimed a lipstick holder with a removable cap, which was found to be obvious over prior art teaching a lipstick holder with a cap which was press-fit. The Board stated that the prior art with the press-fit cap read over the claim limitations as long as the cap was removable at all. The Appellant argued the press-fit prevents the cap from being removed manually. The Court agreed with the Board, stating “whether [the prior art’s] cap is intended to be manually removable, it would be obvious to make it so” and “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.” Also, the Court held that “no specific prior art teaching would be necessary to show that operation.”
In the instant application, Ge teaches the roof panel has the base and side wall components which are connected to the base. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine nacelle of Ge as modified by Matsuo and Wernicke by forming the side wall components as separate from the base in view of case law for the purpose of making assembly of the nacelle easier by using smaller components, and making repair and replacement of the nacelle easier if the panel is damaged.

9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106194609 to Ge as modified by US 8,585,358 to Matsuo as applied to claim 4 above, and further in view of US 8,608,442 to Numajiri. 
In Reference to Claim 9
Ge as modified by Matsuo teaches:
	The wind turbine nacelle of claim 4 comprising the fluid tank.
Ge as modified by Matsuo fails to teach:
	The fluid tank includes a separate closure.
Numajiri teaches:
	A wind turbine nacelle (3) comprising a fluid tank (34) which includes a separate closure (lid 35) (see column 5, lines 30-40, column 6, lines 55-64 and Figures 1 and 3). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine nacelle of Ge as modified by Matsuo by adding a separate closure as taught by Numajiri as both references are directed to wind turbine, and for the purpose of being able to selectively open and close the fluid tank.

	Claims 10 and 11, as far as the claims are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN 106194609 to Ge as modified by US 8,585,358 to Matsuo as applied to claim 4 above, and further in view of US 2013/0038065 to Versteeg.
In Reference to Claim 10
Ge as modified by Matsuo teaches:

Examiner’s comment: page 8, lines 26-28 of the applicant’s specification define a “functional panel” as a cover panel with an integrated coolant tank. The cover panel (10 of Ge) has an integrated coolant tank (fluid tank). Therefore the examiner considers Ge to teach a “functional panel.”
Ge as modified by Matsuo fails to teach:
	The functional panel defines an aperture.
Versteeg teaches:
	A wind turbine nacelle (8) comprising a functional panel (bottom wall of nacelle 8, see Figure 2) having an aperture (opening in functional panel 8 for fluid tank 45) with a fluid tank (45) coupled to the aperture (see paragraphs 51 and Figure 2). The fluid tank (45) is a separate component than the bottom wall of the nacelle (8) as indicated by the different cross hatching seen in Figure 2. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine nacelle of Ge as modified by Matsuo by adding an aperture in the functional panel as taught by Versteeg as both references are directed to wind turbine nacelles having fluid tanks, and for the purpose of being able to easily remove the fluid tank when repairs or cleaning is required.
In Reference to Claim 11#
Ge as modified by Matsuo and Versteeg teaches:


Claim 12, as far as the claim is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over CN 106194609 to Ge as modified by US 8,585,358 to Matsuo and US 2013/0038065 to Versteeg as applied to claim 10 above, and further in view of US 2015/0016976 to Roer.
In Reference to Claim 12
Ge as modified by Matsuo and Versteeg teaches:
	The wind turbine nacelle of claim 10 comprising the fluid tank.
Ge as modified by Matsuo and Versteeg fails to teach:
	The wind turbine nacelle further comprises a hoist including a lifting line coupled to the fluid tank, wherein the hoist is configured to lower the fluid tank away from the base of the nacelle.
Roer teaches:
	A wind turbine nacelle (2) comprising a hoist (winch 64) including a lifting line (cable attached to winch), wherein the hoist is configured to lower a component (heavy articles, see paragraph 67, line 9) away from the base of the nacelle (see paragraph 67 and Figure 2).

	Regarding the fluid tank, Versteeg teaches the functional panel has an aperture for the fluid tank. When modifying Ge with the teachings of Roer, the hoist and lifting line could be used to move any object within the nacelle (Roer lists “heavy articles” and tools as examples, see paragraph 67) – including the fluid tank from the aperture away from the base of the nacelle. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106194609 to Ge as modified by US 8,585,358 to Matsuo as applied to claim 1 above, and further in view of WO 2014/076315 to Goodier.
In Reference to Claim 15
Ge as modified by Matsuo teaches:
	The wind turbine nacelle of claim 1, comprising the fluid tank.
Matsuo teaches the fluid tank (11) can be used for oil which lubricates and cools other components within the nacelle (see column 1, lines 49-56).	
Ge as modified by Matsuo fails to teach:
	The fluid tank includes a liner.
Goodier teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine nacelle of Ge as modified by Matsuo by filling the fluid tank with oil as taught by Matsuo which is a simple substitution of one cooling fluid for another, which would yield a predictable result, and
It would have been obvious to further modify the wind turbine nacelle of Ge as modified by Matsuo by adding a liner to the fluid tank as taught by Goodier as both references are directed to fluid tanks filled with a cooling fluid, and for the purpose of providing a fluid tight connection such that the contents of the liner cannot escape from the liner (page 10, lines 10-12 of Goodier).
	In this case, the predictable result of further modifying Ge with the teachings of Matsuo is a fluid tank filled with oil rather than water, where air exchanges heat with the cooling fluid, and the cooling fluid is capable of cooling other components within the nacelle.

Claims 21 and 22, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106194609 to Ge as applied to claim 17 above, and further in view of US 2013/0038065 to Versteeg.
In Reference to Claim 21
Ge teaches:
	The panel of claim 17, wherein the fluid tank is defined in the panel. 
Ge fails to teach:

Versteeg teaches:
	A wind turbine nacelle (8) comprising a panel (bottom wall of nacelle 8, see Figure 2) having an aperture (opening in panel 8 for fluid tank 45) with a fluid tank (45) coupled to the aperture (see paragraphs 51 and Figure 2). The fluid tank (45) is a separate component than the bottom wall of the nacelle (8) as indicated by the different cross hatching seen in Figure 2. Since the fluid tank is a separate component, it would be releasable when necessary, such as when repair or replaced for maintenance, or when cleaning is required.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Ge by adding an aperture to the panel such that the fluid tank is received in and coupled to the aperture as taught by Versteeg as both references are directed to wind turbine nacelles having fluid tanks, and for the purpose of being able to easily remove the fluid tank when repairs or cleaning is required.
In Reference to Claim 22#
Ge as modified by Versteeg teaches:
	The panel of claim 21, wherein the fluid tank is releasably coupled to the panel. Since the fluid tank is a separate component, it is releasable from the panel.

	Claim 23, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over in further view of CN 106194609 to Ge as applied to claim 17 above, and further in view of WO 2014/076315 to Goodier.
In Reference to Claim 23
Ge teaches:
	The panel of claim 17, comprising the fluid tank.
Ge as modified by Matsuo fails to teach:
	The fluid tank includes a liner.
Matsuo teaches: 
	A wind turbine (1) comprising a nacelle (3) and the fluid tank (11) can be used for oil which lubricates and cools other components within the nacelle (see column 1, lines 43-56 and Figure 6). 
Goodier teaches:
	A fluid tank (container 10) for oil which includes a liner (40) (see page 10, lines 10-12 and Figures 1 and 2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Ge by replacing the fluid tank with oil as taught by Matsuo which is a simple substitution of one cooling fluid for another, which would yield a predictable result, and
It would have been obvious to further modify the panel of Ge as modified by Matsuo by adding a liner to the fluid tank as taught by Goodier as both references are directed to fluid tanks filled with a cooling fluid, and for the purpose of providing a fluid tight connection such that the contents of the liner cannot escape from the liner (page 10, lines 10-12 of Goodier).
	In this case, the predictable result of further modifying Ge with the teachings of Matsuo is a fluid tank filled with oil rather than water, where air exchanges heat with the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,206,112 to Tietze teaches a wind turbine nacelle having a fluid tank. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745